Citation Nr: 0214934	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as a residual of a fractured right leg.

2.  Entitlement to service connection for diverticulitis, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1943 through 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and June 2000 rating 
decisions of the Des Moines, Iowa, Department of Veterans 
Affairs (VA), Regional Office (RO).

Historically, in August 1999, the RO granted service 
connection for PTSD, rated as 30 percent disabling; hearing 
loss, rated as zero percent disabling; and tinnitus, rated as 
10 percent disabling.  An effective date of June 4, 1999, was 
assigned for each disability.  Regarding bilateral hearing 
loss, in a September 1999 statement in support of his claim, 
the veteran disagreed with the zero percent rating.  Review 
of the record reflects that a statement of the case has not 
yet been issued to the veteran.  Accordingly, the matter is 
addressed further in the remand portion of the decision.  
Regarding PTSD, in a January 2000 statement, the veteran, 
liberally construed, disagreed with the assigned 30 percent 
rating.  In June 2000, the rating was increased to 50 
percent, effective June 4, 1999.  Hence, the original rating 
determination remains at issue.  Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The veteran has raised the issue of entitlement to service 
connection for a disability of the left leg.  The matter is 
referred to the RO for the appropriate development.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran engaged in combat with the enemy.

3.  A diagnosis of arthritis of the right leg has not been 
made.

4.  The veteran's diverticulitis has not been shown to be 
related to service or service-connected PTSD, to include any 
medication prescribed for the disability.

5.  The veteran's PTSD causes occupational and social 
impairment with no more than reduced reliability and 
productivity due to some circumstantiality, a constricted and 
flattened affect, a dysphoric and controlled mood, and Global 
Assessment Functioning scale scores from 40-60.


CONCLUSIONS OF LAW

1.  The veteran's arthritis, claimed as a residual of a 
fractured right leg, was not incurred in or aggravated by 
active service, nor is it proximately due to or aggravated by 
the service-connected fractured right leg disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).

2.  The veteran's diverticulitis was not incurred in or 
aggravated by active service, nor is it proximately due to or 
aggravated by the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

3.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters to the 
veteran, apprised him of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decisions, and 
the information and evidence needed to substantiate the 
claims.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), a September 29, 2000, RO 
letter and the May 30, 2002, supplemental statement of the 
case apprised the veteran of the development the VA would 
attempt to perform, and the evidence the veteran needed to 
provide.  The correspondence reflects that the veteran's 
attorney received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims.  In June 2002, the veteran 
checked that he had furnished to VA all evidence he wished to 
have considered and that he wanted to forward his claim to 
the Board for appellate review.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes the veteran's service 
records and VA and private medical reports and statements 
since service.  VA examinations associated with the matters 
at issue are also of record.  The veteran has not identified 
any outstanding evidence which could be used to support the 
issues on appeal.  Accordingly, the Board is of the opinion 
that VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Service Connection

The veteran seeks service connection for arthritis of the 
right leg and diverticulitis, claimed as secondary to PTSD.  
Applicable law and regulations provide that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active service 
(38 U.S.C.A. § 1110); for arthritis if manifest to a degree 
of 10 percent or more within one year from the date of 
separation from such service (38 U.S.C.A. §§ 1101, 1112, 1113 
and 38 C.F.R. §§ 3.307, 3.309); or for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service (38 C.F.R. § 3.303(d)).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection is awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  "Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

Where a veteran was engaged in combat with the enemy during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Arthritis

The veteran asserts that he has had arthritis in his right 
leg over the last 50 years, resulting from an in-service 
parachute landing, or, in the alternative, that his arthritis 
of the right leg was caused by the service-connected 
fractured right leg.  

At the outset, the Board acknowledges that service medical 
records show the veteran fractured the lower third of his 
right fibula while making a parachute landing after being 
shot down by enemy action and his DD Form 214 shows that he 
was awarded the Purple Heart.  The record therefore reflects 
that the veteran engaged in combat with the enemy.  VAOPGPREC 
12-99.  It is also acknowledged that service connection is in 
effect for residuals of a fractured right leg.  

Nonetheless, for this matter, the requirements to establish 
service connection, either directly or secondarily, have not 
been met.  The competent evidence of record fails to 
establish that the veteran currently has arthritis of the 
right leg.  While in November 2000, B.A.L., M.D., stated that 
the veteran had a fracture of the left leg which impaired his 
ability to walk, and added this possibly lead to degenerative 
joint disease and osteoarthritis for which the veteran takes 
anti-inflammatory medication, the physician did not reference 
the right leg, nor did he opine that the veteran had 
arthritis of the right leg.  Thus, the physician's statement 
fails to substantiate the veteran's claim.  In addition to 
the foregoing, on VA orthopedic examination in June 2001, x-
rays revealed an old, healed distal right fibular fracture; 
however, no other abnormalities were noted.  Medical reports 
from the Clarinda Regional Health Center and Nebraska Medical 
Center dated from July 2000 through November 2001 do not show 
degenerative changes of the right lower extremity either.  
The reports merely reference problems associated with the 
veteran's left knee.  

The Board recognizes that the veteran engaged in combat with 
the enemy, and does not dispute that the veteran sustained a 
fracture of the right leg during active service.  However, 
the Board points out that the provisions of 38 U.S.C.A. 
§ 1154 establishes what happened then (during active 
service), not what is clinically present now.  The veteran is 
not competent, as a lay person, to render such a diagnosis.  
Without a current diagnosis of or x-ray studies showing 
degenerative joint disease of the right lower extremity, the 
Board must find that the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for arthritis of the right leg, either on a direct 
or secondary basis.  Thus, the appeal is denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.

Diverticulitis

The veteran seeks service connection for diverticulitis, 
claimed as secondary the service-connected PTSD.  In this 
regard, it is noted that service connection is in effect for 
gastritis and gastroesophageal reflux disease, as those 
disabilities occurred secondary to PTSD medication.  

Diverticulitis was initially demonstrated years after service 
and has not been shown by competent evidence to be related to 
active service or service-connected PTSD, to include 
treatment thereof with medication.  

Medical reports from Clarinda Municipal Hospital and Cass 
County Memorial Hospital dated from July through August 1998 
note acute diverticulitis and reflect that the veteran 
underwent a sigmoidcolectomy.  The reports also record a 
postoperative diagnosis of sigmoid diverticulitis and 
cholelithiasis.  In addition, VA treatment reports dated from 
March 1999 through August 2000 show complaints associated 
with gastrointestinal distress.  Nevertheless, not one of the 
reports attributes the veteran's diverticulitis to PTSD or 
active service.

While in November 2000, B.A.L., M.D., stated that the veteran 
takes anti-inflammatory medication which leads to chronic 
gastritis and peptic ulcer disease and noted that the 
veteran's stress may lead to his gastroesophageal reflux 
disease and gastritis, the physician did not reference 
diverticulitis.  

Further, on VA examination of the intestines in June 2001, 
the diagnoses were frequent bowel movements every morning and 
status post colectomy secondary to 
diverticulosis/diverticulitis.  The examiner however did not 
discuss the etiology of the disorders.  On VA PTSD 
examination in June 2001, the examiner reported he could not 
state without resorting to speculation that the veteran's 
physical conditions are related to the veteran's PTSD or its 
treatment.  However, it is less than likely that the 
veteran's physical problems are secondary to his service-
connected PTSD or its treatment.

Based on the aforementioned and that absence of any competent 
evidence supporting the veteran's appellate assertions, the 
Board finds that the preponderance of the evidence weighs 
against the claim of entitlement to service connection for 
diverticulitis, to include as secondary to PTSD.  The appeal 
is denied.  38 C.F.R. § 3.310; Allen, supra.

Increased Evaluation

In August 1999, service connection for PTSD was granted and 
evaluated at 30 percent, effective from June 4, 1999.  The 
veteran appealed.  In June 2000, the RO increased the 30 
percent rating to 50 percent.  Since the veteran appealed the 
initial rating determination and the rating schedule provides 
for a higher rating, the claim remains open.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); AB v. Brown, 6 Vet. 
App. 35.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

In relevant part, Diagnostic Code 9411 provides that a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF of 41 to 
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

After reviewing, analyzing, and weighing the evidence, the 
Board finds that the criteria for an initial rating in excess 
of 50 percent have not been met.  Since service connection 
has been in effect, the veteran's PTSD has been productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

At the outset, the Board acknowledges that on VA examination 
in July 1999, a diagnosis of PTSD was made and a GAF scale 
score of 40 was assigned.  However, despite the veteran's 
subjective complaints, objective findings overall fail to 
demonstrate increased occupational or social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Review of the record 
as a whole establishes that the veteran's PTSD is productive 
of no more than moderate impairment.  

During the interview in July 1999, the veteran reportedly 
experienced intermittent suicidal ideation, daily intrusive 
recollections of service, nightmares of his trauma, 
irritability, outbursts of anger, difficulty with 
concentrating, and hypervigilence.  Symptoms of avoidance, an 
exaggerated startle response, physiologic reactivity, and 
difficulty with speaking were also reported.  However, on 
objective evaluation, the examiner observed that the veteran 
was neat, clean, tidy, and cooperative.  While the veteran's 
affect was sad and his overall mood was depressed and 
anxious, he was oriented times three; his memory was intact; 
his insight was fair to good; and his judgment was good for 
hypothetical situations.  The veteran could abstract 
proverbs, make simple changes, and calculate simple math as 
well.  

On VA examination in March 2000, the examiner noted that the 
veteran's claims file had been reviewed.  It was reported 
that the veteran had been married three times, and he 
currently lived with his third spouse.  The veteran 
reportedly felt anxious, nervous, irritable, and had 
difficulty tolerating crowds.  Physical examination revealed 
that the veteran was nervous and anxious; he had difficulty 
in remembering more than six numbers forward and became 
easily confused repeating more than two numbers in reverse; 
and while he was able to give responses to similarities, he 
seemed to have difficulty understanding the instructions 
initially.  However, objective evaluation also revealed that 
the veteran was polite, pleasant, and neatly dressed; his 
thoughts were organized and coherent; he had no difficulty 
reaching goal ideas; and he had no signs or symptoms of a 
thought disorder.  The veteran was able to remember three 
objects repeating them immediately but he only could remember 
two of the three after fifteen minutes.  He was also able to 
add, subtract, divide, and multiple correctly.  His general 
fund of information was good, and he could abstract the 
significance of a proverb.  The diagnosis was PTSD, moderate, 
with a GAF scale score ranging from 50-60.  

VA outpatient treatment reports dated from March 1999 through 
October 1999 show continued treatment for PTSD, but do not 
demonstrate increased impairment.  A July 1999 report notes 
treatment for chronic nervousness, sleeplessness, nightmares, 
flashbacks, avoidance symptoms, avoiding triggers, and 
emotional constriction.  The veteran also complained of 
hypervigilance, panic attacks, and anger.  On mental status 
examination, the veteran was well groomed; his speech was 
fluent, monotone; his mood was described as nervous; his 
affect was restricted; and his thought process was logical.  
The veteran denied suicidal/homicidal ideation, 
auditory/visual hallucinations, and denied memory or 
concentration deficits.  The diagnosis was PTSD and the GAF 
scale score was 55.  

PTSD clinic notes dated from March 2000 through May 2001 show 
the veteran participated in PTSD counseling.  However, the 
veteran's clinical picture remained unchanged.  Generally, 
the veteran's PTSD was manifested by distressing, intrusive 
thoughts of traumatic events, nightmares, avoidance behavior, 
difficulties with sleeping, irritability, angry outbursts, 
difficulties with concentration, being overly alert, jumpy, 
and easily startled.  The reports record a GAF scale scores 
ranging from 50-60.  The reports demonstrate no more than 
moderate impairment attributable to PTSD.

In November 2000, B.A.L., M.D., merely noted PTSD.

On PTSD examination in June 2001, the veteran's subjective 
complaints included experiencing intrusive thoughts and 
nightmares, and exhibiting avoidance and hyperarousal 
behavior.  It was reported that the veteran remained in his 
marriage of twenty years and continued to receive PTSD 
counseling.  On mental status examination, the veteran's 
affect was described as constricted and flattened, his mood 
was described as dysphoric and controlled, and the examiner 
noted increased symptoms of social isolation, a constricted 
affect, and increased anxiety.  Nonetheless, objective 
evaluation revealed that the veteran was alert, reserved, and 
casually, but appropriately, dressed.  He was oriented to 
time, person, place, and situation; he had normal speech in 
tone, volume, and pacing; his thought process was logical, 
although some circumstantiality was noted; and there was no 
looseness of association, flight of ideas, disorganization, 
or illogical thinking.  There was no evidence of delusions or 
hallucinations.  Sensorium was clear.  The veteran's memory 
was normal, the information he presented appeared to be 
valid, and there was no impairment of executive function.  
The relevant diagnoses were Axis I:  PTSD, chronic; Axis IV:  
moderate stressors at the present time related to PTSD 
symptoms and increasing physical problems; and Axis V:  GAF 
of 55, indicating moderate symptomatology and moderate 
impairment in social functioning.

VA outpatient treatment reports dated from June 2001 through 
April 2002 show continued participation in the PTSD 
counseling clinic, but the reports record diagnosis of PTSD 
with GAF scale scores ranging from 55-60.

As noted, the criteria for a 70 percent evaluation have not 
been met.  The evidence fails to demonstrate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships.  Since service connection 
has been in effect, the veteran's appearance, hygiene, and 
speech have been normal; his thought process has been 
logical; and his insight and judgment have been appropriate.  
No suicidal ideation or evidence of obsessive rituals is 
present either.  Additionally, the veteran has been married 
for over twenty years and he remains with his spouse.  In 
light of the foregoing, the criteria for an increased rating 
have not been met.  

The provisions of 38 C.F.R. § 3.321(b)(1) (2001) have been 
considered.  In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  As discussed above, any occupational 
impairment due to the veteran's PTSD is contemplated in the 
currently assigned 50 percent rating.  38 C.F.R. § 4.1 
(2001).  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

Entitlement to service connection for arthritis, to include 
as a residual of a fractured right leg, is denied.

Entitlement to service connection for diverticulitis, to 
include as secondary to PTSD medication, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



REMAND

As previously noted, in August 1999 the RO granted service 
connection for bilateral hearing loss, rated as zero percent 
disabling, effective from June 4, 1999, and in September 
1999, the veteran disagreed with that rating.  The record 
does not reflect that the RO issued a statement of the case 
to the veteran.  Thus, additional development is needed.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its 
determination, thereby initiating the appellate process, the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the issuance of a SSOC is required.  38 C.F.R. 
§§ 19.9, 19.31 (2002).  See also Chairman's Memorandum No. 
01-02-01 (January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

The RO should readjudicate the issue of 
entitlement to an initial compensable 
rating for bilateral hearing loss.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a SOC.  The SOC must 
contain notice of all relevant actions 
taken on the claims for benefits, and 
applicable law and regulations considered 
pertinent to the issue.  The RO should 
also apprise the veteran of the appellate 
rights and the appropriate time limit 
within which to file a substantive 
appeal.  If a timely appeal is filed, the 
matter should be returned to the Board.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

